Citation Nr: 1425383	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  13-07 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from August 1982 to March 1985.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) - which, in relevant part, denied his claims of entitlement to service connection for bilateral (so left and right ear) hearing loss and tinnitus.

In another decision since issued in January 2013, however, during the pendency of this appeal, a local Decision Review Officer (DRO) granted the Veteran's claims of entitlement to service connection for left ear hearing loss and tinnitus.  The DRO assigned an initial 0 percent (i.e., noncompensable) rating for the left ear hearing loss and an initial 10 percent rating for the tinnitus, both retroactively effective from June 30, 2010, the date of receipt of these claims.  The Veteran did not, in response, separately appeal either these initial ratings or effective date assigned for these now service-connected disabilities.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where appealed claims for service connection are granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claims concerning "downstream" issues such as the compensation level assigned for the disabilities and effective date).  So those claims are no longer at issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Therefore, only the claim for right ear hearing loss remains.



FINDING OF FACT

The Veteran does not have sufficient hearing loss in his right ear to be considered an actual ratable disability by VA standards for compensation purposes.


CONCLUSION OF LAW

He has not established he has a right ear hearing loss disability, much less on account of his service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claim, so in the preferred sequence, a July 2010 letter was sent to him in accordance with these duty-to-notify provisions of the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He was not only notified of the type of evidence needed to substantiate his claim of entitlement to service connection for this alleged disability (namely, of his Veteran status, proof he has this claimed disability, and indication of a relationship between this alleged disability and his service), and of his and VA's respective obligations in obtaining this necessary supporting evidence, but also apprised of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection is ultimately granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning this claim.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate this claim.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), VA and private medical treatment records, and lay statements have been associated with his claims file for consideration.

He also had a VA compensation examination in November 2012 concerning this claim, including for comment concerning the nature and etiology, if any, of his claimed right ear hearing loss and its posited relationship with his military service.  The VA examination is more than adequate as it was predicated on a review of the claims file, contains a description of the history of this disability, documents and considers the relevant medical facts and principles, and provides opinion regarding whether he has this alleged disability and, if confirmed he does, whether it is related or attributable to his military service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this claim has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board may proceed with appellate review of this claim.


II.  Whether Service Connection for Right Ear Hearing Loss is Warranted

Like his left ear hearing loss and tinnitus that have been determined to be the result of his military service (i.e., service-connected disabilities), the Veteran also claims that his right ear hearing loss is due to his service.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability. Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Unfortunately, at no time since the filing of this claim for right ear hearing loss in June 2010 has there been indication the Veteran has sufficient hearing loss in this ear (unlike in his other ear, his left ear) so as to in turn be considered an actual ratable disability by VA standards - again, meaning according to the threshold minimum requirements of38 C.F.R. § 3.385.  He has had several hearing evaluations in recent years that were performed both by VA and private health care providers alike - including in September 2008, July 2011, January 2012, most recently in November 2012, and he did not have sufficient hearing loss in his right ear during any of those hearing evaluations to conclude he has an actual ratable hearing loss disability (as affecting this particular ear) to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.


The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection for right ear hearing loss cannot be granted at this time because the hearing loss in this ear does not meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual ratable disability.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

The Veteran is advised that he is welcome to reopen this claim in the future upon a showing of the requisite level of hearing loss in his right ear.



ORDER

The claim of entitlement to service connection for right hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


